IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: PETITION TO EMPANEL        : No. 59 MM 2015
SECOND INDICTING GRAND JURY       :
                                  :
                                  :
PETITION OF: HON. PAUL M. YATRON, :
PRESIDENT JUDGE OF BERKS          :
COUNTY                            :


                                      ORDER


PER CURIAM
      AND NOW, this 30th day of April, 2015, the Petition to Empanel Second Indicting

Grand Jury is GRANTED. See Pa.R.Crim.P. 556, Comment and Historical Notes.